Knowlton, J.
' This is a petition by an executor for leave to compromise a controversy as to the validity of a will. Certain minor children, by their guardian ad litem appointed by this court, signed the agreement of compromise; but their statutory guardian and two other parties refused to sign it in its amended form, and objected and excepted to the decision of the court. The other two parties have waived their exceptions, and the question before us arises on a motion to dismiss the exceptions of the statutory guardian on the ground that she has no standing to object, in view of the agreement of the guardian ad litem.
The last clause of the Pub. Sts. c. 139, § 29, gives a statutory guardian a right to represent his ward in all legal suits and proceedings “ unless another person is appointed for that purpose as guardian ad litem or next friend.” Here is a plain implication that if a guardian ad litem is appointed there is no such right. Section 43 of the same chapter expressly reserves to the guardian ad litem power paramount to that of the statutory guardian to represent a minor in suits in court. St. 1896, c. 456, adds emphasis to the sections above cited. See Davenport v. Davenport, 5 Allen, 464; Burke v. Burke, 170 Mass. 499; Taylor v. Lovering, 171 Mass. 303. We are therefore of opinion that the guardian ad litem properly represents the minors in this suit, and that their statutory guardian has no standing to take or prosecute exceptions, against the will and in violation of the agreement of the guardian ad litem. The exceptions must, therefore, be dismissed, and the case left for further proceedings before a single justice.
But we do not intimate that a decree should be entered for the petitioner on the record as it now stands. This proceeding, in which the court upon the agreement of parties interested can modify the will of the testator, is anomalous and rests upon the statutes. Pub. Sts. c. 142, §§ 13, 14, 16. St. 1889, c. 266. The court has no jurisdiction unless the requirements of the statute are strictly complied with. The compromise must be in writing. The executor or administrator with the will annexed, those claiming as devisees or legatees whose interests will be affected by the proposed compromise, and those claiming the estate as intestate, must all be parties to it.
This case was argued on the merits as well as on the motion *307to dismiss, and a part of the argument addressed to us may be stated in substance as follows: The agreement of compromise is treated by the statute as a single and entire agreement, to the whole of which the necessary persons must be parties. To the agreement, in the form in which it was finally presented to the court by amendment in this case, two of the persons necessary as parties to give it validity never agreed. They objected and excepted to the decision of the court that it was sufficient without their assent because they had agreed to a part of it presented as a complete agreement priof to the amendment, and because the direct effect of the original agreement upon the share which they would receive from the estate was the same as that of the amended agreement. They may have had reasons, into which the court could not inquire, for their willingness to consent to a settlement of the estate according to the original agreement while they were unwilling to consent to a settlement of it in a different way under the amended agreement. These reasons may or may not have been such as would commend themselves to intelligent and impartial men. So long as they are persons who must be made parties under the statute they must be parties to the whole agreement, and the will cannot be modified by the court on their assent to only a part of the agreement. Under the statute it is immaterial that the part to which they objected does not make the whole agreement less favorable to their immediate pecuniary interests than it would be if this part were omitted. The reasons for their agreement or refusal to agree are of no consequence. Their action in agreeing or refusing to agree to the compromise in its entirety properly may be affected by their belief as to the supposed wishes of the testator, or by their opinions as to what is just and reasonable in reference to the division of the property among others, or by other considerations, as well as by the direct effect of the compromise upon their pecuniary interests.
Such considerations as these naturally arise upon the facts that appear in the record. If they were presented by a party who could give us jurisdiction it would be our duty to pass upon them. They are important, for they relate to the jurisdiction of the court and the validity of the proceedings on which the future rights of the parties will depend. The waiver of exceptions by *308the objectors without becoming parties to the agreement is not the same as signing the agreement to make it the foundation for a decree. All these questions and others will be open in further proceedings before a single justice.

Exceptions dismissed.